DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
Double patenting rejection: A proper terminal disclaimer is required to overcome a double patenting rejection. Thus, the rejection is maintained. 
35 USC 102 (a) (1): Applicant argues references fail to teach newly added limitations. The examiner respectfully disagrees.
Stallings et al teaches the systems and methods described herein generally enable a user to conveniently view or otherwise experience enhanced information corresponding to one or more media content instances within a program guide GUI. The enhanced information may include, but is not limited to, a title, a subtitle, a program summary, an advertisement, a hyperlink, an image or photograph, a logo, an icon, a current time, a progress bar, a video feed, a picture-in-picture video feed, and/or any other type of content related information (Figures 6, 9; Para. 0020, 0072) meeting limitations of wherein the subset of the metadata comprises the thumbnail representation of each of the plurality of media content items. 
The examiner has provided prior art in regards to official notice for claims 6-7, 13-14 and 20. See rejection below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,567,829 in view of Stallings et al (US PG Pub No. 2008/0046932). Both inventions are drawn towards dynamically adjusting electronic program guide. The instant claim differs by including limitations of the metadata identifies a thumbnail representation of each of the plurality of media content items. In similar field of endeavor, Stallings et al teaches the metadata identifies a thumbnail representation of each of the plurality of media content items (Para. 0072). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effectively filing date of the claimed invention for the common knowledge purpose of allowing users to easily identify media content available for selection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-9, 12, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalling et al (US PG Pub No. 2008/0046932).
Regarding claims 1, 8 and 15, Stallings et al teaches a method implemented, comprising:
receiving metadata for a plurality of media content items, wherein the metadata identifies a thumbnail representation of each of the plurality of media content items (Figure 6; Para. 0019-20, 0026, 0041, 0072);
displaying the plurality of media content items in an overview area in an electronic program guide (EPG) in a user interface, wherein the overview area comprises a plurality of cells aligned in one or more rows, wherein the plurality of cells comprise a subset of the metadata for a respective media content item, and wherein the subset of the metadata comprises the thumbnail representation of each of the plurality of media content items (Figures 6, 9; Para. 0020, 0067-69, 0072);
receiving input of a selection of one of the plurality of media content items displayed at the EPG in the user interface (Para. 0072, 0076); and
responsive to receiving the input of the selected media content item, displaying the selected media content item in a focus area in the EPG (Para. 0076), wherein the focus area comprises a rectangular area that is located near the overview area, wherein the focus area comprises expanded metadata of the selected media content item for presentation in the focus area (Figures 6-12; Para. 0072, 0076 and 0084).

Regarding claims 5, 12 and 19, Stallings et al teaches wherein the focus area is aligned in an other row of the EPG, wherein the selected media content item is an only media content item displayed in the other row of the EPG (Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al, in view of Kirby et al (US PG Pub No. 2013/0055311).
Regarding claims 3, 10 and 17, Stalling et al teaches the sample is played of a display of the expanded metadata of the selected media content item such that playback of the sample is presented in the display of at least some of the expanded metadata of the selected media content item (Figures 6-12; Para. 0072, 0076, 0084, 0086). However, the reference is unclear with respect to as an underlay and presented underneath of at least some of the metadata. 
In similar field of endeavor, Kirby et al teaches presenting an underlay and presented underneath of at least some of the metadata (Fig. 4C; Para. 0040). 
Regarding claims 4, 11 and 18, Stallings et al teaches displaying an image of a frame of the selected media content item in the focus area of a display of the expanded metadata of the selected media content item in the focus area such that the frame is presented in the display of at least some of the expanded metadata of the selected media content item (Figures 6-12; Para. 0072, 0076, 0084, 0086). However, the reference is unclear with respect to presenting as an underlay and presented underneath of at least some of the metadata. 
In similar field of endeavor, Kirby et al teaches presenting an underlay and presented underneath of at least some of the metadata (Fig. 4C; Para. 0040). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of presenting picture(s) simultaneously without sacrificing space for detailed information. 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalling et al, in view of Ahmad-Taylor et al (US PG Pub No. 2005/0235321).
Regarding claims 6 and 13, Stallings et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to wherein the focus area is 
In similar field of endeavor, Ahmad-Taylor et al teaches concept of the focus area is located above the overview area, and wherein no other media content items are displayed above the focus area (Figure 2; Para. 0030-31). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Stallings by specifically proving it with the focus area is located above the overview area, and wherein no other media content items are displayed above the focus area before the effectively filing date of the claimed invention for the common knowledge purpose of easily allowing users to identify and select desired media content first then displaying additional browsing choice(s).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalling et al, in view of Stallings et al (US PG Pub No. 2015/0020111, hereinafter ‘111).
Regarding claims 7 and 14, Stallings et al teaches the rectangular area of the focus area, as discussed above. The reference is unclear with respect to focus area extends to at least two edges of a display screen of a computing device. 
In similar field of endeavor, ‘111 et al teaches concept of focus area extends to at least two edges of a display screen of a computing device (Figure 12; Para. 0086). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Stallings by specifically proving it with focus area extends to at least .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalling et al, in view of Ahmad-Taylor et al, further in view of ‘111.
Regarding claim 20, Stallings et al is unclear with respect to wherein the focus area is located above the overview area, and wherein no other media content items are displayed above the focus area. 
In similar field of endeavor, Ahmad-Taylor et al teaches concept of the focus area is located above the overview area, and wherein no other media content items are displayed above the focus area (Figure 2; Para. 0030-31). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Stallings by specifically proving it with the focus area is located above the overview area, and wherein no other media content items are displayed above the focus area before the effectively filing date of the claimed invention for the common knowledge purpose of easily allowing users to identify and select desired media content first then displaying additional browsing choice(s).
Stallings and Ahmad-Taylor, the combination is unclear with respect to focus area extends to at least two edges of a display screen of a computing device. 
In similar field of endeavor, ‘111 et al teaches concept of focus area extends to at least two edges of a display screen of a computing device (Figure 12; Para. 0086). .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423